DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examination of the claims will be based on the most recently submitted claims of 12/28/2020.

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 6/25/2020 is acknowledged.

	Claims 1-6 and 8-21 are examined on the merits.  The previous Office action was on claims submitted by applicants on 7/30/2019 (at that point in time the newest claims submitted).  Claim 6 was not previously examined because it was an improper multiple dependent claim.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 and 5/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. See response below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(Prior Rejection Maintained and Extended to newly submitted claims) Claims 1-5 are rejected under 35 U.S.C. 102a1 as being anticipated by Ni and Guo (US PGPub 2015/0098966).
	
	Ni and Guo teach the generation of influenza vaccine compositions that contain influenza HA proteins, specifically the HA1 and HA2 regions, which are treated with a low pH (acid) and no formaldehyde treatment prior to formulating for delivery in vivo [see paragraphs 56 and 57] and a separate method that involves treating the influenza vaccine composition to the same low pH process and then to a formaldehyde treatment prior to formulating for delivery in vivo [see paragraphs 55 and 57].  The influenza vaccines are based on subunit, split virus, virosome, recombinant or virus-like particles of influenza viruses. [see paragraph 57]  Ni and Guo also teach the formulation of an influenza immunogenic composition that comprises HA proteins 

Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
	Ni and Guo only provide working examples that utilize an influenza HA containing split vaccine that was previously exposed to formalin (FluZone), which is a trivalent influenza vaccine.  Therefore, the working examples of Ni and Guo contain an active step that is excluded by the instant method.  
	In response, while one working example of Ni and Guo involves Fluzone being exposed to acidic conditions, they also teach that in general generic influenza trivalent vaccines can be treated to acidic environments and that recombinant HA compositions can also be treated to acidic environments, which are presently claimed.  In addition, different forms of influenza HA based compositions are contemplated for low pH treatment, such as recombinant HA [see paragraphs 45, 46 and 57], which based on the specification of the instant application, a split HA vaccine is a collection of the influenza HA proteins following ether treatment. [see paragraph 0042]  Lastly, based on the HA proteins being formulated by Ni and Guo for future delivery, the 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648